DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/23/2020 (“10-23-20 OA”), Applicants amended claim 2, canceled claims 7 and 26, and added claims 27-28 in the response filed 01/22/2021 (“01/22/2021 Remarks”).   
Claim(s) 1-9, 11-12, and 18-26 are pending examination.

Response to Arguments
Applicant’s arguments, see 01/22/2021 Remarks, with respect to the objection of claim 2 has been fully considered and is persuasive. The objection of claim 2 has been withdrawn in view of the amendment(s) to claim 2.
Applicant's arguments, see 01/22/2021 Remarks, with respect to the rejection of claim(s) 1-9, 11-12, and 18-26 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
To further clarify/reiterate the previous rejection of independent claims 1, 21 and 26, with regards to the modified Fig. 1, presented in the 10-23-20 OA. 
Currie teaches:
forming a semiconductor layer (para [0025]; annotated “III-V” in modified Fig. 1 below) on a substrate 130 (para [0025]; “substrate 130”);

forming one or more high-k dielectric layers 140 (para [0036]) directly on the semiconductor layer as formed (refer to modified figure below); and 
(para [0036]; In an embodiment, the dielectric layer 140 includes a dielectric material having a dielectric constant … greater than about 20, such as HfO.sub.2, ZrO.sub.2 (dielectric constant of approximately 22), or tantalum pentoxide (Ta.sub.2O.sub.5-- dielectric constant of approximately 25); or greater than 50, such as TiO.sub.2 (dielectric constant of approximately 80). Alternatively, dielectric layer 140 may include multiple layers of dielectric material, the weighted average of which provides an effective dielectric constant that falls within one of the above preferred ranges.”)
annealing the semiconductor layer, the one or more high-x dielectric layers, and the substrate, such that after the annealing, a first formed layer 300 among the one or more high-x dielectric layers is in direct contact with the semiconductor layer (para [0057]);
(para [0057]; “the interfacial layer 300 is formed by annealing. For example, dielectric layer 140 containing oxygen, e.g., HfO.sub.2 or ZrO.sub.2, is formed over a Si-containing substrate.
wherein the semiconductor layer is a Group III-V compound semiconductor (para [0025]; e.g., a III-V epitaxial layer atop a III-V substrate);
the annealing is performed at an annealing temperature having a range from 900 0C to about 1500 °C. 
(para [0057]; “The substrate and dielectric layer 140 are annealed at 10000C for 1 minute, resulting in the formation of interfacial layer 300 containing SiO.sub.2.”
Currie does not teach the details regarding the annealing process (i.e. the specific gas used in the annealing process).
Garder is used to teach the details regarding the annealing process, such as: “the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof (see para [0033-0038] of Gardner).

Applicant argues the cited publications, whether taken in combination or taken alone, do not teach “the first formed layer is formed directly on the substrate” following the anneal process. However, using the modified Fig. 1-as previously presented, one of ordinary skill in the art would appreciate the first formed layer 300 would be directly on the semiconductor layer (e.g., a III-V epitaxial layer atop a III-V substrate) following the annealing process, since the semiconductor layer and the substrate comprise the same material composition (as indicated by the previous rejection of claims 1 and 21 or after the annealing, the first layer is in direct contact with the semiconductor layer, as recited by claim 26). 
It is for this reason the previous rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1. 	Claim(s) 1-2, 4-9, 12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Currie (PG Pub 2007/0004224; hereinafter Currie) and Gardner et al. (PG Pub 2003/0057432; hereinafter Gardner).

    PNG
    media_image1.png
    495
    694
    media_image1.png
    Greyscale



Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1 provided above, Currie teaches a method for manufacturing a semiconductor device (para [0040]), comprising:
 forming a semiconductor layer (annotated “III-V layer” in Fig. 1; see para [0025]) on a substrate 130;
forming one or more high-K dielectric layers 140 (para [0036]; “dielectric layer 140 may include multiple layers of dielectric material”) directly on the semiconductor layer as formed (see Fig. 1) and

wherein the semiconductor layer is a Group lll-V compound semiconductor (para [0025]).
Although, Currie teaches the annealing the semiconductor layer, the one or more high-k dielectric layers, and the substrate, he does not explicitly teach the details associated with the annealing process such that “the annealing is performed at an annealing temperature having a range from 9000C to about 15000C, and the annealing is performed in a nitrogen-containing gas including N2, NI3, an organic nitrogen-containing gas, or combination thereof in an ambient containing NH3”
In the same field of endeavor, refer to Fig.1 through Fig. 4 provided above, Gardner teaches a method of forming a semiconductor device (para [0033-0038]) comprising: annealing (para [0036]; “thermal process 2”) a semiconductor layer 12 (para [0033]), a high-k dielectric layer 14/16 (para [0035]), and a substrate 10 (para [0033]); wherein the annealing is performed at an annealing temperature having a range from 900 0C to about 1500 0C (para [0036]) and the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof (para [0036]).
(para [0036]; “Thermal process 2 involves heating substrate 10 to a temperature greater than about 7500C in an ambient containing NH3).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details associated with the annealing process, as taught by Gardner, “thereby increasing its K value slightly and making it more resistant to dopant impurity interdiffusion” (para [0036]).
	Regarding claim 2, refer to the figures cited above, in the combination of Currie and Gardner, Gardner teaches the annealing is performed at an annealing temperature having a range from 9000C to about 15000C (para [0036]).
Regarding claims 4-5, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches 
(Regarding claim 4), the one or more high-K dielectric layers 140 are a high-k oxide (para [0026-0027]); wherein
(Regarding claim 5), the high-k oxide is at least one selected from the group consisting of Hf02, Zr02, Ti02, Sc2O3, A12O3,
Regarding claim 6, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches the one or more high-K dielectric layers 140 are a nitride-base material (para [0027]).
Regarding claim 7, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches the forming of the one or more high- x dielectric layers 140 includes forming a plurality of stacking layers (para [0027]).
Regarding claim 8, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches the forming of the one or more high- K dielectric layers 140 is performed by atomic layer deposition (ALD), molecular layer deposition (MLD), chemical vapor deposition (CVD), sputtering, molecular beam epitaxy (MBE), or chemical beam epitaxy (CBE)(para [0026]).
Regarding claim 9, refer to the figures cited above, in the combination of Currie and Gardner, Gardner teaches the annealing is performed in a helium, argon, oxygen or hydrogen gas (para [0036]).
Regarding claim 12, refer to the figures cited above, in the combination of Currie and Gardner,  Currie teaches prior to forming the one or more high-k dielectric layers 140, no surface treatment is performed to the semiconductor layer (not indexed) as formed.
Regarding claim 26, refer to the figures cited above, in the combination of Currie and Gardner, Gardner teaches the annealing is performed at the annealing temperature for 0.1 seconds to 90 seconds (para [0036]).
Regarding claim 27, refer to the figures cited above, the combination of Currie and Gardner teach the claimed method for manufacturing a semiconductor device (capactitor; see para [0001-0047])(see claim 1 above). They do not explicitly teach “a range of an interfacial trap densities for the capacitor measured by a room temperature conductance method, is 2 x 1011 eV-1cm-2 to 4 x 1011 eV-1cm-2 in an energy range (E-Ev) of 1.0 to 1.1 eV, where Ev is a valence band maximum.”
 The applied prior art, teaching a substantially identical processes renders the claimed method for manufacturing unpatentable because the claimed properties and characteristics (i.e., “compressively strained” and “interfacial trap densities”) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Because Gardner’s structure is formed using substantially identical processes to the claimed structure, the claimed properties (i.e., interfacial trap densities) are presumed inherent. 
Applicant may rebut this finding by proving the method of manufacturing the prior art apparatus and the method of manufacturing the claimed apparatus are not substantially identical or by proving the prior art methods do not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the  see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
2. 	Claims 3, 11, 21-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Currie and Gardner, as applied to claim 1 above, and supported by Seebauer et al. (PG Pub 2006/0024928; hereinafter Seebauer).
Regarding claim 3, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches the semiconductor layer is a Group lll-V compound semiconductor (para [0025]), he does not explicitly teach the group lll-V compound semiconductor layer as including “at least one selected from the group consisting of AIP, AlAs, AlSb, AIBi, GaN, GaP, GaAs, GaSb, GaBi, InN, InP, InAs, InSb, InBi, AlxGal.xAs (0<x<1), InxGayAs (0<y<1), and a combination thereof”. 
In the same field of endeavor, Seebauer teaches a group lll-V compound semiconductor layer is at least one selected from the group consisting of “group III-V semiconductors such as AlSb, AlAs, Aln, AlP, BN, GaSb, GaAs, GaN, GaP, InSb, InAs, InN, and InP, group III-V ternary semiconductors alloys such as Al.sub.xGa.sub.1-xAs” (para [0054]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the group lll-V compound semiconductor layer of the combined invention, combine one of the III-V material compositions, as taught by Seebauer, for the purpose of choosing a suitable and well-known III-V material composition.
Regarding claim 11, refer to the figures cited above, in the combination of Currie and Gardner, Currie teaches the semiconductor layer (annotated “III-V layer” in Fig. 1) is a III-V material (para [0025]), and the one or more high-k dielectric layers 140 include Y203 (para [0027]) directly contacting the semiconductor layer (see Fig. 1). Although, Curie does not explicitly teach the group III-V semiconductor 
The Examiner takes official notice (see In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21) that it would have been "common knowledge," to one of ordinary skill in the art, that a III-V compound semiconductor is an alloy aptly containing elements from groups III (i.e. B, Al, Ga, In and Tl) and V (N, P, As, Sb and Bi) of the periodic table (as supported by Seebaur; see para [0054] above). 
It is for this reason the claim is considered taught by Curie.
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 1 provided above, Currie teaches a method for manufacturing a semiconductor device (para [0040]), comprising:
forming a semiconductor layer (annotated “III-V layer” in Fig. 1 and para [0025]) including a III-V material composition (para [0025; “III-V “) on a substrate 130;
forming, by atomic layer deposition (ALD) (para [0026]), one or more high-K dielectric layers 140 (para [0036]) made of oxide (para [0026-0027]; “Y203”) directly on the semiconductor layer as formed (see Fig. 1); and 
annealing the semiconductor layer, the one or more high-k dielectric layers, and the substrate, such that after the annealing, the first formed layer among the one or more high-K dielectric layers is in direct contact with the semiconductor layer (para [0057]).
Although, Curie teaches the semiconductor layer is a III-V material composition, he does not explicitly teach the material composition as comprising GaAs.
In the same field of endeavor, Seebauer teaches a group lll-V compound semiconductor layer is at least one selected from the group consisting of “group III-V semiconductors such as AlSb, AlAs, Aln, AlP, BN, GaSb, GaAs, GaN, GaP, InSb, InAs, InN, and InP, group III-V ternary semiconductors alloys such as Al.sub.xGa.sub.1-xAs” (para [0054]).

Although, Currie teaches the annealing the semiconductor layer, the one or more high-k dielectric layers, and the substrate, he does not explicitly teach the details associated with the annealing process such that “the annealing is performed at an annealing temperature having a range from 9000C to about 15000C, and the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof in an ambient containing NH3”
In the same field of endeavor, refer to Fig.1 through Fig. 4 provided above, Gardner teaches a method of forming a semiconductor device (para [0033-0038]) comprising: annealing (para [0036]; “thermal process 2”) a semiconductor layer 12 (para [0033]), a high-k dielectric layer 14/16 (para [0035]), and a substrate 10 (para [0033]); wherein the annealing is performed at an annealing temperature having a range from 900 0C to about 1500 0C (para [0036]) and the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof (para [0036]).
(para [0036]; “Thermal process 2 involves heating substrate 10 to a temperature greater than about 7500C in an ambient containing NH3).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details associated with the annealing process, as taught by Gardner, “thereby increasing its K value slightly and making it more resistant to dopant impurity interdiffusion” (para [0036]).
Regarding claim 22, refer to the figures cited above, in the combination of Currie, Gardner and Seebauer, Gardner teaches the annealing is performed at an annealing temperature having a range from 9000C to about 10500C (para [0036]).
Regarding claim 23, refer to the figures cited above, in the combination of Currie, Gardner and Seebauer, Currie teaches Currie teaches the one or more high-k dielectric layers 140 are one selected from the group consisting of HfO2. ZrO2, TiO2, Sc2O3, A12O3, 
Regarding claim 24, refer to the figures cited above, in the combination of Currie, Gardner and Seebauer, Currie teaches prior to forming the one or more high- k dielectric layers 140, no surface treatment is performed to the semiconductor layer  (annotated “III-V layer” in Fig. 1 and para [0025]) as formed (para [0063-0064]).
Regarding claim 25, refer to the Examiner’s mark-up of Fig. 1 provided above, Currie teaches a method for manufacturing a semiconductor device (para [0040]), comprising:
forming a semiconductor layer (annotated “III-V layer” in Fig. 1 and para [0025]) including a III-V material composition (para [0025; “III-V “)  on a substrate 130 (para [0025]);
forming, by atomic layer deposition (ALD) (para [0026]) a first layer made of Y2O3 (140-bottom; para [0027]-below) directly on the semiconductor layer as formed;
forming, by atomic layer deposition (ALD) (para [0026]) a second layer made of Al2O3 (140-top; para [0027]-below) directly on the first layer (see Fig. 1); and
para [0027])… “dielectric layer 140 may be a stacked structure including different layers that may include combinations of metal nitrides, metal oxides, and metal oxynitrides.”
para [0027] “The dielectric layer 140 includes a dielectric material that may include a first metal nitride and/or a metal oxide. The metal may comprise or consist of one or more group IIIA metals, such as aluminum; transition metals, such as scandium, yttrium, lanthanum, titanium, 
annealing the semiconductor layer, the one or more high-k dielectric layers, and the substrate, such that after the annealing, the first formed layer among the one or more high-K dielectric layers is in direct contact with the semiconductor layer, (para [0057]; “The annealing step may take place in the same processing chamber 100 in which the dielectric layer 140 and the electrode layer 150 are formed, before the formation of the electrode layer.”).
Although, Curie teaches the semiconductor layer is a III-V material composition, he does not explicitly teach the material composition as comprising GaAs.
In the same field of endeavor, Seebauer teaches a group lll-V compound semiconductor layer is at least one selected from the group consisting of “group III-V semiconductors such as AlSb, AlAs, Aln, AlP, BN, GaSb, GaAs, GaN, GaP, InSb, InAs, InN, and InP, group III-V ternary semiconductors alloys such as Al.sub.xGa.sub.1-xAs” (para [0054]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the group lll-V compound semiconductor layer of Currie comprise GaAs, as taught by Seebauer, for the purpose of choosing a suitable and well-known III-V material composition.
Although, Currie teaches the annealing the semiconductor layer, the one or more high-k dielectric layers, and the substrate, he does not explicitly teach the details associated with the annealing process such that “the annealing is performed at an annealing temperature having a range from 9000C to about 0C, and the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof in an ambient containing NH3”
In the same field of endeavor, refer to Fig.1 through Fig. 4 provided above, Gardner teaches a method of forming a semiconductor device (para [0033-0038]) comprising: annealing (para [0036]; “thermal process 2”) a semiconductor layer 12 (para [0033]), a high-k dielectric layer 14/16 (para [0035]), and a substrate 10 (para [0033]); wherein the annealing is performed at an annealing temperature having a range from 900 0C to about 1500 0C (para [0036]) and the annealing is performed in a nitrogen-containing gas including N2, NH3, an organic nitrogen-containing gas, or combination thereof (para [0036]).
(para [0036]; “Thermal process 2 involves heating substrate 10 to a temperature greater than about 7500C in an ambient containing NH3).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details associated with the annealing process, as taught by Gardner, “thereby increasing its K value slightly and making it more resistant to dopant impurity interdiffusion” (para [0036]).
Regarding claim 28, refer to the figures cited above, the combination of Currie, Gardner and Seebauer teach the claimed method for manufacturing a semiconductor device (capactitor; see para [0001-0047]-of Gardner)(see claim 21 above). They do not explicitly teach “a range of an interfacial trap densities for the capacitor measured by a room temperature conductance method, is 2 x 1011 eV-1cm-2 to 4 x 1011 eV-1cm-2 in an energy range (E-Ev) of 1.0 to 1.1 eV, where Ev is a valence band maximum.”
 The applied prior art, teaching a substantially identical processes renders the claimed method for manufacturing unpatentable because the claimed properties and characteristics (i.e., “compressively strained” and “interfacial trap densities”) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Because Gardner’s structure is formed using substantially identical processes to the claimed structure, the claimed properties (i.e., interfacial trap densities) are presumed inherent. 
Applicant may rebut this finding by proving the method of manufacturing the prior art apparatus and the method of manufacturing the claimed apparatus are not substantially identical or by proving the prior art methods do not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).

3. 	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Currie and Gardner, as applied to claim 1 above, and further in view of Lyding et al. (PG Pub 2002/0031920; hereinafter Lyding).
Regarding claim 18, refer to the figures cited above, in the combination of Currie and Gardner,  Currie teaches the method of claim 1 (see claim 1) further comprising: forming source 450 (para [0067]) 
Although, Currie teaches forming the source and drain, he does not explicitly teach “forming source and drain contacts electrically connected to the source and drain regions, respectively.”



In the same field of endeavor, refer to Fig. 1, Lyding teaches a method of forming a MOSFET (para [0022]) comprising: forming source 19, 24 (para [0022]) and drain contacts 18, 24 (para [0022]) electrically connected to a source 14 (para [0022]) and drain regions 13 (para [0022]), respectively.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the source/drain contacts, as taught by Lyding, therefore allowing the MOSFET device to electrically connect with other circuit components (para [0022]).
Regarding claim 19, refer to the figures provided above, in the combination of Currie, Gardner and Lyding, Currie teaches prior to forming the one or more high- k dielectric layers 140 no surface treatment is performed to the semiconductor layer (annotated “III-V layer” in Fig. 1 and para [0025]) as formed (para [0063-0064]).
Regarding claim 20, refer to the figures provided above, in the combination of Currie, Gardner and Lyding, Currie teaches the one or more high-K dielectric layers 140 are a high-K oxide including one at least one selected from the group consisting of HfO2. ZrO2, TiO2, Sc2O3, A12O3, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/C.A.S/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895